
	

111 HCON 17 IH: Expressing the sense of Congress with regard to providing humanitarian assistance to countries of the Caribbean devastated by Hurricanes Gustav and Ike and Tropical Storms Fay and Hanna.
U.S. House of Representatives
2009-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 17
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Ms. Lee of California
			 (for herself, Mr. Lewis of Georgia,
			 Mr. Payne,
			 Mrs. Christensen, and
			 Mr. Rush) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress with
		  regard to providing humanitarian assistance to countries of the Caribbean
		  devastated by Hurricanes Gustav and Ike and Tropical Storms Fay and
		  Hanna.
	
	
		Whereas in May 2008, the National Oceanic and Atmospheric
			 Administration (NOAA) predicted that 2008 would be an above-normal Atlantic
			 hurricane season;
		Whereas from August 15, 2008, to September 7, 2008,
			 Hurricanes Gustav and Ike and Tropical Storms Fay and Hanna devastated
			 countries of the Caribbean and many Southern and Eastern States of the United
			 States;
		Whereas the people of the United States have similarly
			 faced the harsh consequences of the recent hurricanes and tropical storms and
			 can empathize with the countries of the Caribbean as they begin the recovery
			 process;
		Whereas in the Dominican Republic, Hurricane Gustav and
			 Tropical Storms Fay and Hanna displaced 16,715 people, of whom 5,348 remained
			 in official shelters;
		Whereas Hurricane Gustav and Tropical Storms Fay and Hanna
			 damaged 3,343 houses and destroyed 46 houses in the Dominican Republic;
		Whereas Hurricane Gustav and Tropical Storms Fay and Hanna
			 damaged infrastructures in the Dominican Republic, including 9 of the country's
			 water systems;
		Whereas the storms isolated 96 communities and negatively
			 affected 9 roads and 12 bridges in the Dominican Republic;
		Whereas the storms caused mudslides, resulting in 8 deaths
			 in the Dominican Republic;
		Whereas the storms Fay, Gustav, Hanna, and Ike affected
			 850,000 people in Haiti;
		Whereas flooding in Haiti has led to nearly 600 deaths and
			 displaced an estimated 151,072 people, including over 111,391 living in
			 shelters;
		Whereas flooding in the port city of Gonaives, Haiti alone
			 led to nearly 500 deaths, left over 37 people missing, left 40,000 people in
			 shelters, and left 250,000 people in need of assistance;
		Whereas the storms destroyed 10,842 houses and damaged an
			 additional 35,125 houses in Haiti;
		Whereas according to the Government of Haiti, the series
			 of storms may have left as many as 1,000,000 Haitians homeless;
		Whereas flooding and landslides cut off land routes and
			 hindered delivery of humanitarian assistance in Haiti;
		Whereas in Haiti, Hurricane Gustav and Tropical Storm
			 Hanna destroyed the bridge linking the devastated region of Gonaives to St.
			 Marc on the country's mainland;
		Whereas in Haiti, extensive agricultural areas of the
			 Artibonite Valley are flooded, and many crops remain underwater;
		Whereas in Jamaica, Hurricane Gustav alone directly
			 affected more than 4,000 people;
		Whereas in Jamaica, the storm caused substantial damage to
			 infrastructure and caused flooding in at least 72 communities, rendering 120
			 roads impassable, and affecting 65 percent of the country's water supply,
			 causing 12 deaths, and putting 248 people in shelters;
		Whereas the storms contributed to heavy losses in
			 Jamaica's agriculture sector, decimating the banana crop, a primary export
			 commodity in Jamaica;
		Whereas in Turks and Caicos, Tropical Storm Hanna and
			 Hurricane Ike affected 12,000 people in the islands and destroyed nearly 90
			 percent of the buildings on Grand Turk;
		Whereas Grand Turk and South Caicos, the 2 islands most
			 dependent on tourism, were the worst hit by Hurricane Ike;
		Whereas Hurricane Ike damaged almost 80 percent of the
			 houses on Great Inagua Islands in the Bahamas;
		Whereas Hurricanes Gustav and Ike and Tropical Storms Fay
			 and Hanna also impacted the people of Cuba;
		Whereas Hurricane Gustav alone severely damaged an
			 estimated 53 percent of the houses in Cuba;
		Whereas Hurricane Gustav was the worst hurricane to hit
			 Cuba in over 50 years;
		Whereas Hurricane Gustav displaced over 400,000 Cubans and
			 damaged or destroyed 130,000 homes and caused severe damage to
			 infrastructure;
		Whereas Hurricane Ike affected the people of Cuba, causing
			 4 deaths, displacing 55,700 people, and forcing over 2,600,000 people to
			 evacuate;
		Whereas the financial burden of providing emergency and
			 reconstruction assistance to the devastated countries is much greater than the
			 Caribbean community can sustain by themselves;
		Whereas the cost of providing emergency humanitarian
			 assistance to the Caribbean continues to increase with each passing natural
			 disaster;
		Whereas in addition to needing disaster relief, Caribbean
			 governments are under pressure to secure their communities and prevent looters
			 and other criminals from causing further harm to their citizens who are
			 struggling to recover from the devastation caused by the hurricanes;
		Whereas the United States Agency for International
			 Development Office of United States Foreign Disaster Assistance (OFDA) is
			 coordinating with the United Nations Disaster Assessment and Coordination
			 (UNDAC), the United Nations World Food Program, and the International
			 Federation of Red Cross and Red Crescent Societies (IFRC), to provide urgently
			 needed food, potable water, temporary shelter, and other basic
			 commodities;
		Whereas the series of hurricanes and tropical storms,
			 which have ripped through the Caribbean, have again demonstrated that properly
			 promulgated and consistently enforced building and housing codes significantly
			 reduce the human and financial toll that natural disasters wreck on
			 countries;
		Whereas the Caribbean region is recognized as the third
			 border of the United States, and the economic turmoil caused by the series of
			 hurricanes and tropical storms in the Caribbean will have an effect on the
			 United States; and
		Whereas the countries of the Caribbean will need
			 significant assistance from the international community for relief and
			 reconstruction efforts: Now, therefore, be it
		
	
		That Congress—
			(1)expresses solidarity with all people
			 affected by the 2008 hurricane season;
			(2)commends the
			 governments of the countries of the Caribbean for their efforts to respond and
			 assist the people of the region after the devastation caused by Hurricanes
			 Gustav and Ike and Tropical Storms Fay and Hanna from August to September
			 2008;
			(3)commends the
			 efforts of the Caribbean-American community to provide relief to family and
			 friends suffering in the region;
			(4)supports the
			 efforts of the Administration to assist in coordinating international
			 humanitarian assistance to help the people of the Caribbean region, assess the
			 damage, and provide relief to affected communities, particularly in the
			 Dominican Republic, Haiti, Jamaica, the Bahamas, Cuba, and Turks and
			 Caicos;
			(5)urges the
			 international community to take all necessary steps to provide emergency relief
			 and support reconstruction efforts in the Caribbean region;
			(6)urges the
			 President to continue to make available to nongovernmental organizations,
			 private volunteer organizations, United Nations agencies, and regional
			 institutions the necessary funding to help mitigate the effects of the recent
			 natural disasters that have devastated the countries of the Caribbean;
			 and
			(7)urges the
			 President, acting through the Administrator of the United States Agency for
			 International Development, to provide assistance in coordination with other
			 donors to begin the reconstruction of the Caribbean countries that suffered
			 heavy damage from the natural disasters of 2008 and to provide assistance for
			 the governments of recipient Caribbean countries to promulgate and enforce
			 relevant housing and building codes.
			
